18-265
     Misirbiev v. Barr
                                                                              BIA
                                                                          Sichel, IJ
                                                                      A200 736 767
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 27th day of October, two thousand twenty.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            GERARD E. LYNCH,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   LEMI MISIRBIEV,
14            Petitioner,
15
16                       v.                                  18-265
17                                                           NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Tatiana S. Aristova, Plainsboro,
24                                       NJ.
25
26   FOR RESPONDENT:                     Joseph H. Hunt, Assistant Attorney
27                                       General; Lyle D. Jentzer, Senior
28                                       Counsel for National Security;
29                                       Daniel I. Smulow, Senior Counsel
 1                                    for National Security, Office of
 2                                    Immigration Litigation, United
 3                                    States Department of Justice,
 4                                    Washington, DC.

 5          UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9          Petitioner Lemi Misirbiev, a native of the former Soviet

10   Union and a citizen of Russia, seeks review of a January 3,

11   2018, decision of the BIA affirming a July 7, 2016, decision

12   of     an     Immigration      Judge       (“IJ”)   denying   Misirbiev’s

13   application for asylum, withholding of removal, and relief

14   under       the   Convention    Against      Torture   (“CAT”).   In   re

15   Misirbiev, No. A 200 736 767 (B.I.A. Jan. 3, 2018), aff’g No.

16   A 200 736 767        (Immig. Ct. N.Y. City July 7, 2016).         He also

17   seeks review of a January 3, 2018 decision of the BIA denying

18   reopening and reconsideration.               In re Misirbiev, No. A 200

19   736 767 (B.I.A. Jan. 3, 2018).                  We assume the parties’

20   familiarity with the underlying facts and procedural history

21   in this case.

22          We have reviewed the IJ’s decision as modified by the

23   BIA.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d
                                            2
 1   520, 522 (2d Cir. 2005).                The standards of review are well

 2   established.        See 8 U.S.C. § 1252(b)(4); Hong Fei Gao v.

 3   Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing adverse

 4   credibility        determination           for        substantial      evidence);

 5   Debeatham    v.    Holder,        602    F.3d    481,    484     (2d   Cir.      2010)

 6   (reviewing        denial      of        reconsideration        for     abuse       of

 7   discretion); Jian Hui Shao v. Mukasey, 546 F.3d 138, 168–69

 8   (2d Cir. 2008) (reviewing denial of reopening for abuse of

 9   discretion    and       related     country          conditions    findings        for

10   substantial evidence).

11   Adverse Credibility Determination

12       The     agency       may,      considering         the   totality       of     the

13   circumstances,         base   a    credibility         finding    on   an     asylum

14   applicant’s       “demeanor,        candor,      or     responsiveness,”           the

15   plausibility      of    his     account,       and    inconsistencies         in   his

16   statements or between his statements and other evidence,

17   without regard to whether they go “to the heart of the

18   applicant’s claim.”             8 U.S.C. § 1158(b)(1)(B)(iii).                     “We

19   defer . . . to an IJ’s credibility determination unless, from

20   the totality of the circumstances, it is plain that no

21   reasonable fact-finder could make such an adverse credibility

                                                3
 1   ruling.” Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

 2   2008); accord Hong Fei Gao, 891 F.3d at 76.                                                  The agency’s

 3   adverse credibility determination is supported by substantial

 4   evidence.

 5            First, the agency reasonably relied on the fact that

 6   Misirbiev’s testimony omitted any mention of the December

 7   2005 incident, described at length in his application, during

 8   which he allegedly was kidnapped by the police, threatened

 9   with          the      death          of       his        family           members,             beaten           to

10   unconsciousness with steel rods, chained to a radiator for

11   hours in freezing temperatures, moved to a second location

12   where he was again beaten and threatened with death, and then

13   left on the outskirts of town, after which he paid his former

14   captors a large sum of money.                            1     See Xiu Xia Lin, 534 F.3d at

15   166 n.3 (“A lacuna in an applicant’s testimony . . . can serve

16   as        a       proper            basis            for         an        adverse             credibility

17   determination.”).                    Misirbiev’s application included numerous

18   allegations of past persecution, but he addressed in his

19   testimony only the last two incidents during which he claimed




     1 We note that the IJ describes this incident as occurring in October 2005, CAR 462, but the Petitioner’s application
     describes this incident as occurring in December 2005. See CAR 1224.
                                                              4
 1   men came to his office, beat him, and took money from his

 2   safe.

 3          Misirbiev argues that the omission of the December 2005

 4   incident does not impugn his credibility because the IJ asked

 5   that    he     limit   the   scope    of   his    testimony,    he    was   not

 6   specifically         asked   to   describe       this    incident,    and   the

 7   omission therefore reflected only “the IJ’s own failure to

 8   inquire.”        Petitioner’s Br. 14. But the IJ only requested

 9   that Misirbiev limit his testimony in light of portions of

10   the affidavit predating Misirbiev’s birth and agreed with

11   counsel that it would be appropriate to narrow his testimony

12   “to     some    of     the   latest    samples      of    his   torture     and

13   persecution,” not to the single incident to which Misirbiev

14   testified.       CAR 518.      Misirbiev is correct that he was not

15   directly asked about the October 2005 incident; however, he

16   was asked generally why he had applied for asylum.                   Moreover,

17   Misirbiev had the burden to prove eligibility for relief and

18   to present evidence “without prompting from the IJ.”                    Chuilu

19   Liu v. Holder, 575 F.3d 193, 198 (2d Cir. 2009) (discussing

20   an applicant’s burden to present corroborating evidence).

21   And the December 2005 incident, which included the most

                                            5
 1   extreme allegations of violence that Misirbiev recounted in

 2   his application, and involved more serious abuse than the

 3   incident to which he did testify, is one that a witness would

 4   “reasonably have been expected to disclose” in his testimony.

 5   Hong Fei Gao, 891 F.3d at 79.

 6         Second, the agency reasonably concluded that Misirbiev’s

 7   testimony regarding hostages held by the Chechen militia at

 8   a   hospital   in   January   1996       was   inconsistent   with    other

 9   evidence, implausible, vague, and nonresponsive.               Misirbiev

10   confirmed that he was at the hospital as a militia commander,

11   but repeatedly gave nonresponsive answers when asked whether

12   he was aware that the militia used hostages as human shields,

13   and he made contradictory claims about whether civilians were

14   held by force, both at the hospital and when the fighters

15   attempted to return to Chechnya.                His assertion that the

16   civilians were not taken against their will when the Chechen

17   militia left the hospital contradicted a human rights report

18   in the record, which stated that militants “used a group of

19   160   hostages   as   human   shields.”         CAR   933.    Given    this

20   evidence, the IJ did not err in concluding that Misirbiev was

21   “trying to obfuscate” and “minimize his culpability” during

                                          6
 1   this portion of his testimony.          CAR 462-63.      Contrary to

 2   Misirbiev’s argument on appeal, the agency was not required

 3   to attribute this testimony to Misirbiev’s “nervousness.”

 4   See Jin Chen v. U.S. Dep’t of Justice, 426 F.3d 104, 113 (2d

 5   Cir. 2005) (recognizing that “the IJ’s ability to observe the

 6   witness’s demeanor places her in the best position to evaluate

 7   whether apparent problems in the witness’s testimony suggest

 8   a lack of credibility or, rather, can be attributed to an

 9   innocent     cause   such   as     difficulty     understanding    the

10   question”).

11       Third, having questioned Misirbiev’s credibility, the

12   agency reasonably relied on his failure to rehabilitate his

13   testimony     with   reliable     corroborating    evidence.       “An

14   applicant’s failure to corroborate his or her testimony may

15   bear on credibility, because the absence of corroboration in

16   general makes an applicant unable to rehabilitate testimony

17   that has already been called into question.”            Biao Yang v.

18   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).           The agency did

19   not err in assigning diminished weight to letters submitted

20   by Misirbiev’s family and friends because Misirbiev did not

21   adequately    demonstrate   how    these   letters   came   into   his

                                        7
 1   possession.      He presented only copies of the letters to the

 2   agency, and he claimed that he had received them by email.

 3   The agency reasonably questioned Misirbiev’s claim that he

 4   relied on email because he believed that physical letters

 5   were screened, as he testified that email was also screened,

 6   and some of the authors were located outside Russia (in

 7   Austria and France).          Contrary to Misirbiev’s argument, he

 8   was provided an opportunity to explain the omitted evidence

 9   regarding the letters’ origins.            The agency was not required

10   to credit Misirbiev’s explanation that he had not saved the

11   email   chains      showing    how    he   had   received   the    letters,

12   particularly as some of the letters were obtained after the

13   IJ questioned the origins of the letters already in the record

14   and    Misirbiev’s     counsel       committed   to   submitting    emails

15   documenting those origins.            Shunfu Li v. Mukasey, 529 F.3d

16   141,    149   (2d    Cir.     2008)    (affording     IJs   “considerable

17   flexibility in determining the authenticity of . . . documents

18   from the totality of the evidence and in using documents found

19   to be authentic in making an overall assessment of the

20   credibility of a petitioner’s testimony and, ultimately, of

21   [his] persecution claim”).            The remaining documents did not

                                            8
 1   corroborate       his   allegations    of   persecution.         Although

2    Misirbiev    argues     that    the   agency   failed   to     adequately

3    consider    the    country     conditions   evidence,     he   does   not

4    identify any particular evidence in the record that the agency

5    should have addressed, and “we presume that [the agency] has

6    taken into account all of the evidence before [it], unless

7    the record compellingly suggests otherwise.”              Xiao Ji Chen

8    v. U.S. Dep’t of Justice, 471 F.3d 315, 336 n.17 (2d Cir.

 9   2006). 2

10        Misirbiev’s        remaining      arguments    are        meritless.

11   Misirbiev argues that the BIA should have referred his appeal

12   to a three-member panel, but he does not identify which of

13   the six bases for such a referral enumerated in 8 C.F.R.

14   § 1003.1(e)(6) is present here, and none is apparent.                 He

15   also asserts in passing that he is entitled to relief based

16   on his Chechen ethnicity and his recent Facebook postings

17   critical of the government.           The Facebook postings were not



     2 Misirbiev argues that the agency should have considered an
     expert’s report that he submitted after his hearing, but he
     does not challenge the agency’s conclusion that this report
     (and accompanying country conditions evidence) was not part
     of the record because it was filed after his hearing and
     closing arguments.
                                   9
 1   raised before the IJ and are therefore not a proper basis to

 2   challenge the IJ’s ruling.        Misirbiev does not argue that the

 3   country conditions evidence establishes a pattern or practice

 4   of persecution of ethnic Chechens in Russia, and he has thus

 5   waived this issue.        See 8 C.F.R. § 1208.13(b)(2)(iii)(A) (an

 6   applicant may qualify for asylum by proving “that there is a

 7   pattern or practice in his or her country . . . of persecution

 8   of a group of persons similarly situated to the applicant on

 9   account   of    race,    religion,   nationality,     membership        in   a

10   particular social group, or political opinion”); Norton v.

11   Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not

12   sufficiently argued in the briefs are considered waived and

13   normally will not be addressed on appeal.”).

14        In sum, given the significant omissions from Misirbiev’s

15   testimony,      his      vague,   nonresponsive,      and       implausible

16   responses      to     questioning,    and    the   lack     of       reliable

17   corroborating evidence, the adverse credibility determination

18   is   supported      by    substantial     evidence.       See    8    U.S.C.

19   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163–64.                  This

20   determination is dispositive of all forms of relief because

21   Misirbiev’s claims for asylum, withholding of removal, and

                                          10
 1   CAT relief all relied on the same factual predicate.                     See

 2   Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

 3   Motion for Reconsideration

 4       The   BIA    did     not    abuse     its   discretion     in   denying

 5   Misirbiev’s     motion    for     reconsideration.        A    motion   for

 6   reconsideration must specify errors of fact or law in the

 7   BIA’s decision and be supported with pertinent authority, and

 8   the BIA does not abuse its discretion by denying a motion to

 9   reconsider that merely repeats arguments that the BIA had

10   previously rejected.          See 8 C.F.R. § 1003.2(b)(1); Jin Ming

11   Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir. 2006); Ke Zhen

12   Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 90 (2d Cir. 2001).

13   Misirbiev’s motion largely reiterated prior arguments, and

14   the remainder of the motion failed to specify errors of fact

15   or law in the agency’s decision.

16   Motion to Reopen

17       Finally,     even    if    Misirbiev’s      motion   to   reopen    were

18   considered    timely     filed,    the    agency   did   not    abuse    its

19   discretion in denying reopening because Misirbiev did not

20   establish prima facie eligibility for asylum, withholding of

21   removal, or CAT relief.         INS v. Abudu, 485 U.S. 94, 104 (1988)

                                          11
 1   (the BIA may deny a motion to reopen if “the movant has not

 2   established a prima facie case for the underlying substantive

 3   relief sought”).    To demonstrate prima facie eligibility for

 4   asylum, a movant “must show a realistic chance that []he will

 5   be able to obtain such relief.”     Jian Hui Shao, 546 F.3d at

 6   168 (internal quotation marks omitted).

 7       Misirbiev did not carry the “heavy burden” to make this

 8   showing.    Id. (quoting Abudu, 485 U.S. at 110).    “[I]n order

 9   to establish eligibility for relief based exclusively on

10   activities undertaken after his arrival in the United States,

11   an alien must make some showing that authorities in his

12   country of nationality are (1) aware of his activities or

13   (2) likely to become aware of his activities.”         Hongsheng

14   Leng v. Mukasey, 528 F.3d 135, 138 (2d Cir. 2008).       As the

15   BIA noted, Misirbiev alleges that he learned that the Russian

16   government knew of his posts and threatened him only through

17   his wife.   But the letters from Misirbiev’s family are vague—

18   they do not specify, among other things, when authorities

19   spoke to them or the nature of their threats.       Further, his

20   wife’s letter, dated June 17, 2017, suggests Misirbiev had

21   published multiple dissenting Facebook posts by that time,

                                    12
 1   but only one of the two posts Misirbiev submitted is dated

 2   prior to June 17.      And his brother’s letter indicates that

 3   people other than Misirbiev’s wife had been threatened—a

 4   significant    fact   that   was   omitted   from   Misirbiev’s    own

 5   statement.      The   record   also     lacked   envelopes   or   other

 6   evidence explaining when and how Misirbiev obtained these

 7   letters.     Misirbiev thus failed to establish a “reasonable

 8   chance” that the agency would conclude he was entitled to

 9   relief based on the Russian government’s knowledge of his

10   internet activity in the United States.           See Jian Hui Shao,

11   546 F.3d at 168; Hongsheng Leng, 528 F.3d at 138.

12       Nor did Misirbiev show that the government would likely

13   become aware of his Facebook posts and persecute him as a

14   result.    This claim, in essence that there is a pattern or

15   practice of persecution of individuals who criticize the

16   government online, was not supported because the country

17   conditions evidence did not show systemic persecution.             See

18   8 C.F.R. § 1208.13(b)(2)(iii)(A); Mufied v. Mukasey, 508 F.3d

19   88, 92 (2d Cir. 2007) (quoting In re A-M-, 23 I. & N. Dec.

20   737, 741 (BIA 2005)) (to prevail on a “pattern or practice”

21   claim, an alien must demonstrate harm that is “so systemic or

                                        13
 1   pervasive     as   to   amount   to    a   pattern   or   practice   of

 2   persecution”).      The country conditions evidence reflected

 3   that at least five Russians were convicted of offenses related

 4   to material posted online, mostly pertaining to Russia’s

 5   actions in Crimea, between mid-2014 and 2016.                 This is

 6   insufficient to show that the Russian government engages in

 7   “systemic or pervasive” abuse of people who have published

 8   social media posts critical of the government.            Mufied, 508

 9   F.3d at 92.

10       For the foregoing reasons, the petition for review is

11   DENIED.   All pending motions and applications are DENIED and

12   stays VACATED.

13                                    FOR THE COURT:
14                                    Catherine O’Hagan Wolfe,
15                                    Clerk of Court




                                       14